— Per Curiam: :
We think no error has been assigned to the rulings of the learned Court below which ought to be sustained. The president of the company was not such an agent as was contemplated by the-provision that “no agent is empowered to waive any of the conditions of the policy, either before or after loss, without special authority in writing from the company.” He applied to the assured to put off bringing suit, effected a new insurance on other property, and agreed with him that the premium on the new insurance should be paid out of the loss on this policy when paid. This was in effect a settlement with the assured, and a promise to pay the money clearly within the power of the president as representing the company.
Judgment affirmed.